 

 

 

 

 

 

U.S. Department of Justice ‘ : : . Criminal Docket
Washington, D.C.
07/09/2020/mt
| 70-1412
McALLEN. Division CR. No. Mi é G
INDICTMENT Fite) September 9, 2020 Judge: RANDY CRANE
County: .Hidalgo
Lions#: 2020R09404 . Attomeys:
UNITED STATES OF AMERICA RYAN K. PATRICK, UNITED STATES ATTORNEY
v. . . ROBERT L. GUERRA, JR., ASST, U.S. ATTORNEY
JUAN CARLOS CARRANZA --WARRANT-- Ct. 1
Charge(s): Ct. 1: A felon illegally or unlawfully possessing a firearm in and affecting interstate and

 

foreign commerce.
Title 18, United States Code, Sections 922(g)(1) and 924(a)(2)

 

 

Total
Counts
(1)
Penalty: Ct. 1: Imprisonment for not more than 10 yrs. and/or a fine not to exceed $250,000 and not
more than a3 yr. SRT ‘ :
Agency: ~ Alcohol, Tobacco, Firearms, and explosives — Stephen Zilko - 782055-20-0023

 

Proceedings

 

Date

 

 

 

 

 

 

 

 

 

 

 

 
